On Application for Rehearing.
PER CURIAM.
In the case of State v. Wooten, 136 La. 560, 67 South. 366, to which we are referred in- the application for rehearing, it appears from the statement of the trial judge that the testimony as to pri- or threats which had been made by the accused (charged with manslaughter) was admitted, because, although there were eyewitnesses to the killing, their testimony was conflicting, and left in doubt the question, Who began the difficulty? In the instant case there was no conflict in the testimony upon that point. The judge states (from recollection) his finding upon the bill to the testimony of McGuire, as follows: ■
“The testimony had shown that defendant, in the town of Arcadia, shot and killed the deceased, who was town marshal; that defendant had had a cow in the pound pen; that defendant had' sent some money to the marshal for the release of the cow, which was returned on the claim that it was not enough; that on learning this the defendant took a drink of whisky and put a pistol in his pocket, and, as one witness swore, said, ‘I’ll see the damn son of a •-
“The defendant then went to the place where the marshal made his headquarters during the daytime, and there accosted the marshal and said to him, ‘Uncle Jimmie, I let my cow out of the pound pen; you can do whatever you want to with me;’ and the deceased said, ‘Yes, yes, Mack; I’ll have take you before the mayor, let us go;’ and the defendant said, ‘By God, I’m not going now;’ and the deceased said, ‘Yes; you are,’ and laid his hand on defendant’s shoulder, or caught him by the coat sleeve, and defendant jerked loose and said, ‘God damn it; I’m not going.’ And then deceased struck defendant over the head two or three licks with a walking stick, the effect of which, some of the witnesses said, caused the defendant to stag*440ger backward, with his hands raised as if to ward off the blows. The blows caused some bruises, but no skin broken. The defendant backed off some 10 or 15 feet, then shot and killed the deceased—
“Here there was a conflict of testimony as to whether the deceased had drawn his pistol when he was shot or not, some testifying that he had, and some that he had not, the preponderance in weight being that he only attempted to draw his pistol when he saw that defendant was going to shoot him. The testimony as a whole produced on the court’s mind the conclusion that the purpose of the marshal was solely to carry the defendant before the mayor, and that he made no effort to use his pistol until he saw that the intent of the defendant was to shoot. Taking all of the testimony in the case up to the time of the ruling, the proffered testimony was competent on the question of intent, and who provoked the difficulty; what was the purpose of the defendant in seeking the marshal and confessing the deed and voluntarily surrendering to stand trial. This appears to be a reasonable conclusion deduced from the words of the defendant.
“The stick used was exhibited to the jury. In a case of this kind the court believes that threats are admissible to show defendant’s intent to provoke a difficulty; to show that he was the aggressor.”
It will be seen, therefore, that there was no conflict in the testimony as to the manner in which the affray began, or as to its progress, until the last moment, .when the fatal shot was fired; and, as we understand the record, there were at least three eyewitnesses to testify to the actual facts as they occurred at that time. We are therefore satisfied that there is no error in holding that testimony tending to show that defendant was acting from the beginning with .the premeditated intention of killing the deceased was improperly admitted, since he was not prosecuted on that charge.